862 F.2d 871Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jerome FIELDS, Defendant-Appellant.
No. 88-6666.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 26, 1988.Decided:  Nov. 15, 1988.Rehearing and Rehearing In Banc Denied Feb. 6, 1989.

Jerome Fields, appellant pro se.
Karen Patrice Tandy (Office of The United States Attorney), for appellee.
Before ERVIN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Federal inmate Jerome Fields appeals the district court's dismissal of his 28 U.S.C. Sec. 2255 motion for failure to comply with a court order.  Because this was Fields' second Sec. 2255 motion, the court ordered him to show why consideration of his motion should not be barred as successive.  Specifically, Fields was instructed to "explain why you are raising these grounds now rather than previously."    Fields responded that he was raising new grounds that had merit.


2
Because this reply clearly did not comply with the court's order, the dismissal without prejudice was not an abuse of the trial court's discretion.  As the record and other materials before us indicate that it would not significantly aid the decisional process, we dispense with oral argument and affirm the judgment of the district court.


3
AFFIRMED.